DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 26-32 are pending.
Election/Restrictions

Applicant's election of species with traverse:

    PNG
    media_image1.png
    388
    880
    media_image1.png
    Greyscale

in the reply filed on 05/31/2022 is acknowledged. The election was made with traverse.
The Examiner notes that no such species is in fact present or described by the instant specification as filed and the elected species with specific features as elected by applicant (claim 32) is a new matter and will not be allowed. For species election, applicant is required to elect species presented in the specification and not just a compound, not prepared or demonstrated by the applicant (not even structure), which just happens to be encompassed by the genus.
For compact prosecution, however, the examiner searched the species as elected by the applicant, which is found free of prior art. However, as mentioned above such species will not be allowed as it presents new matter.
The examiner moved to next species of examiner’s choice. Please see the rejection as set forth below.
  The traversal is on the ground(s) that all species are included in Formula III of Claim 26. This is not found persuasive because of course the genus encompasses not only the elected compound but million other compounds as well and are very different from each other with respect to structure.  As a result, an undue burden would be placed on the Examiner to search each of the species. Further, applicant has not presented any argument why the species with number of variations will be same or similar.  
The requirement is still deemed proper and is therefore made FINAL.
Since the elected species reads on claims 26, 27, 29 and 32, these claims are under current examination and are examined to the extent they read on the elected species. Claims 28 and 30-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 26, 27, 29 and 32 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant new claim 32, filed on 05/31/2022 is not properly described in the application as filed with effective filing date 10/08/2014. In particular, there was no such specific chemical structure in original specification with features as listed in the instant new claim 32 and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 26, 27 and 29 are rejected under 35 U.S.C. 112a, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2143. The MPEP states that the purpose of the written description requirement is to the ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claims 26, 27 and 29 are directed to a compound of Formula (III):

    PNG
    media_image2.png
    255
    844
    media_image2.png
    Greyscale

. 

    PNG
    media_image3.png
    473
    836
    media_image3.png
    Greyscale

The instant claims are directed to a compound, wherein the substituents are defined in functional terms:

    PNG
    media_image4.png
    189
    810
    media_image4.png
    Greyscale
  Said genus of compounds is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  
Thus, claim 26, 27 and 29 are drawn to millions of compounds, having a ferrocene core to which substituents, each moiety very different structurally from another, are attached.
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by him. The applicants have broadly claimed a compound of formula (III). MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic. It is unquestionable that claims 26, 27 and 29 are broad and generic, with respect to all possible compounds encompassed by these claims. There is a very large number of structural variations encompassed by formula (III). The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to Y, Z, L’ and [S]. 
The specification provides guidance to a limited number of compounds embraced by claim 26; the common structural features in the examples disclosed are: 
Y=CH2; Z=(CH2)3; L’=OH and no example of [S]
The specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims.
There are millions of combinations of elements X, Y, Z, L’ and [S], embraced by claim 26. Considering the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 26, 27 and 29.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 26, 27, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 26, 27, 29 and 32 are indefinite because these claims define substituents, such as 

    PNG
    media_image4.png
    189
    810
    media_image4.png
    Greyscale
It is unclear to the examiner what should be considered as spacer for Y and Z. For instance, does a covalent bond or any functional group comes under the definition. Same is true with [S] as what should be considered as residue of substrate (what is substrate) or streptavidin. For instance, does H, NH2, C etc. comes under residue. Further, L’ as residue of linker group or hydroxy group is unclear. Does H, O or CH2O etc. comes under such definition.   
For compact prosecution, any group is considered as Y, Z, L’ or [S]
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bouchet (US 2009/0053826 A1).
Bouchet discloses ferrocene containing compounds:

    PNG
    media_image5.png
    159
    395
    media_image5.png
    Greyscale
 , which reads on compound of the instant claims when a=0; b=0; Y=spacer=CH2; m2=1-3; Z=spacer=(CH2)2; m3=1; L’=residue of OH group =O; and [S]= residue of substrate=(CH2)2NH2=residue of an amino acid or a polypeptide (Paragraphs 0039-0059, 0155-0164).
Since the cited prior art reads on all the limitations of the instant claims 26, 27 and 29, these claims are anticipated. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623